Citation Nr: 1142230	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO. 05-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus and for diabetic related disorders, such as diabetic retinopathy and neuropathy of the lower extremities, to include as due to herbicide exposure, claimed to have occurred in both Vietnam and Thailand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran had active service from October 1969 to September 1973. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO rating decision that denied service connection for diabetes mellitus and for diabetic related disorders such as diabetic retinopathy and neuropathy of the lower extremities, to include as due to Agent Orange exposure. 

This matter was previously before the Board in February 2009 and was remanded to attempt to verify the Veteran's service in Vietnam. That development has since been accomplished.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Since the last Board remand, the Veteran has submitted a new theory for entitlement to presumptive service connection for diabetes mellitus and for diabetic related disorders.  In the October 2011 written brief presentation, the Veteran's representative claimed exposure to herbicides used around Korat Air Force Base in Thailand. 

The Veteran's DD 214 indicates that he had 1 year and 1 day of foreign and/or sea service.  His service personnel records also generally indicate that he served some time at the Korat Air Force Base, as illustrated by a June 1973 AF From 910 performance report. 

As to his contention regarding in-service herbicide exposure, the Board notes that as the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 2 through September 8, 1969 in Thailand, in the Pranburi Military Reservation. The Veteran thus was not in Thailand at the time Agent Orange was used there. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(r). However, the Veteran's claim could be based on general herbicide use within the base and commercial herbicides were frequently used for vegetation control within the perimeters of air bases in Thailand. Id.

The VA Adjudication Manual (Manual) contains procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, to include Thailand. Specifically, the Manual provides that the following development should be performed in cases involving alleged exposure outside of Vietnam, and in particular in Thailand. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq). The United States Court of Appeals for Veterans Claims (Court) has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding. See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1). To date, development regarding the Veteran's reported in-service Agent Orange exposure in Thailand has not been performed. Accordingly, this case must be remanded for development in accordance with M21-1MR to be performed. 

The Board also notes that the last VA medical records associated with the claims file were from May 2004 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

The Veteran provided several names of supervisors who, he believed, could verify that he had temporary duty in Vietnam.  As his representative has pointed out it appears he was asked the wrong question.  Mr. A. was contacted and asked whether he had served with the Veteran in Vietnam, to which he replied in the negative.  The Veteran however had indicated that Mr. A. was a supervisor who would have known he was sent to Vietnam on temporary duty.  That is the question that should have been asked of Mr. A.  An omission that will be corrected as part of the further development.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from May 2004 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq).  Specifically, the RO/AMC should ask the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure in Thailand. After the Veteran has been provided an appropriate amount of time to respond, the case should be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or determine if exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of review. 

3. Contact Mr. A., and ask whether, as a supervisor of the Veteran he can recall whether the Veteran ever went on temporary duty to Vietnam?  His response should be associated with the claims folder.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



